 



NINTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This Ninth Amendment to Credit and Security Agreement (this “Ninth Amendment”),
dated as of March 14, 2018, is made by and among COMMAND SECURITY CORPORATION, a
New York corporation (“CSC” or “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Wells Fargo”).

 

WITNESSETH:

 

WHEREAS, the Borrower and Wells Fargo are parties to a certain Credit and
Security Agreement dated as of February 12, 2009 (as amended by that certain
Amendment to Credit and Security Agreement dated as of December 1, 2009 (the
“First Amendment”), that certain Second Amendment to Credit and Security
Agreement dated as of October 18, 2011 (the “Second Amendment”), that certain
Third Amendment to Credit and Security Agreement dated as of November 6, 2012,
that certain Fourth Amendment to Credit and Security Agreement dated as of June
30, 2014 (the “Fourth Amendment”), that certain Fifth Amendment to Credit and
Security Agreement dated as of November 13, 2015, that certain Sixth Amendment
to Credit and Security Agreement dated as of February 12, 2016, that certain
Seventh Amendment to Credit and Security Agreement dated as of October 12, 2016
(the “Seventh Amendment”), that certain Eighth Amendment to Credit and Security
Agreement dated as of March 30, 2017 (the “Eighth Amendment”, and as further
amended, supplemented and in effect, collectively, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that Wells Fargo further modify and amend
certain terms and conditions of the Credit Agreement; and

 

WHEREAS, the Wells Fargo has agreed to further modify and amend certain terms
and conditions of the Credit Agreement, all as provided herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1. Defined Terms. Capitalized terms used in this Ninth Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.     2. Amendment to Recitals. The Recitals
paragraph on page 1 of the Credit Agreement is hereby amended by deleting the
reference to “$27,500,000” where it appears and substituting “$35,000,000” in
its stead.     3. Amendments to Section 1.

 

  (a) Section 1.1(a) of the Credit Agreement is hereby amended by deleting the
reference to “$27,500,000” where it appears in subclause (i) and substituting
“$35,000,000” in its stead.

 

 1 

 

 

4. Amendments to Exhibit A. Exhibit A of the Credit Agreement is hereby amended
as follows:

 

  i. ““Ninth Amendment” means that certain Ninth Amendment to Credit and
Security Agreement by and between the Borrower and Wells Fargo dated as of the
Ninth Amendment Effective Date.”         ii. ““Ninth Amendment Effective Date”
means March 14, 2018.”

 

5. Ratification of Loan Documents. Except as provided for herein, all terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. Borrower hereby ratifies, confirms, and reaffirms all
representations, warranties, and covenants contained therein and acknowledges
and agrees that the Indebtedness, as modified hereby, are and continue to be
secured by the Collateral. Borrower warrants and represents to Wells Fargo that
as of the date hereof, no Event of Default has occurred and is continuing.
Borrower acknowledges and agrees that Borrower does not have any offsets,
defenses, or counterclaims against Wells Fargo thereunder, and to the extent
that any such offsets, defenses, or counterclaims may exist, Borrower hereby
WAIVES and RELEASES Wells Fargo therefrom.     6. Ninth Amendment Fee. In
addition to the other fees described in the Credit Agreement for which the
Borrower is obligated to pay to Wells Fargo, in consideration of Wells Fargo’s
entering into this Ninth Amendment, the Borrower shall pay to Wells Fargo a fee
(the “Ninth Amendment Fee”) in the amount of Fifteen Thousand Dollars ($15,000)
simultaneous with the execution and delivery of this Ninth Amendment to Wells
Fargo, which Ninth Amendment Fee shall be fully and irrevocably earned by Wells
Fargo as of such date, and is non-refundable to the Borrower.     7. Conditions
Precedent. This Ninth Amendment shall not be effective until each of the
following conditions precedent has been fulfilled to the satisfaction of Wells
Fargo:

 

  (a) This Ninth Amendment shall have been duly executed and delivered by the
respective parties thereto, and shall be in full force and effect and shall be
in form and substance satisfactory to Wells Fargo.         (b) Wells Fargo shall
have received the documents, instruments and agreements set forth on the closing
checklist for this Ninth Amendment.         (c) Without limiting subclause (b),
all action on the part of the Borrower necessary for the valid execution,
delivery and performance by the Borrower of this Ninth Amendment shall have been
duly and effectively taken and evidence thereof reasonably satisfactory to Wells
Fargo shall have been provided to Wells Fargo.         (d) The Borrower shall
have paid the Ninth Amendment Fee.         (e) No Event of Default shall have
occurred and be continuing.         (f) The Borrower shall have paid all
reasonable and documented costs and expenses of Wells Fargo, including, without
limitation, reasonable attorneys’ fees in connection with the preparation,
negotiation, execution and delivery of this Ninth Amendment as well as any
outstanding invoices.

 

 2 

 

 

8. Miscellaneous.

 

  (a) This Ninth Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
        (b) This Ninth Amendment expresses the entire understanding of the
parties with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof.         (c) Any determination that any provision of this
Ninth Amendment or any application hereof is invalid, illegal or unenforceable
in any respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Ninth Amendment.    
    (d) The Borrower warrants and represents that the Borrower has consulted
with independent legal counsel of the Borrower’s selection in connection with
this Ninth Amendment and is not relying on any representations or warranties of
Wells Fargo or its counsel in entering into this Ninth Amendment.

 

[Remainder of Page Left Blank Intentionally]

 

 3 

 

 

IN WITNESS WHEREOF, each party hereto has executed this Ninth Amendment as a
sealed instrument under the laws of the Commonwealth of Massachusetts through
its authorized officer as of the date set forth above.

 

  COMMAND SECURITY CORPORATION         By: /s/ N. Paul Brost   Name: N. Paul
Brost   Title: Chief Financial Officer         WELLS FARGO BANK, NATIONAL
ASSOCIATION         By: /s/ James A. Kelly   Name: James A. Kelly   Title: Vice
President

 

Signature Page to Ninth Amendment to Credit Agreement

 

  

 

 



 